 


110 HR 6658 IH: Disaster Response, Recovery, and Mitigation Enhancement Act of 2008
U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6658 
IN THE HOUSE OF REPRESENTATIVES 
 
July 30, 2008 
Mr. Oberstar (for himself, Ms. Norton, Mr. Filner, Mrs. Tauscher, Mr. Boswell, Mr. Bishop of New York, Mr. Carnahan, Mrs. Napolitano, Mr. Braley of Iowa, Mr. Cohen, Mr. Carney, Ms. Matsui, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to enhance the Nation’s disaster preparedness, response, recovery, and mitigation capabilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Disaster Response, Recovery, and Mitigation Enhancement Act of 2008. 
2.Table of contents 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Major disaster and emergency assistance administration 
Sec. 101. Pre-disaster hazard mitigation. 
Sec. 102. Integrated public alert and warning system modernization. 
Sec. 103. Health benefits for temporary employees. 
Sec. 104. Disposal of excess property to assist other disaster victims. 
Sec. 105. National Urban Search and Rescue Response System. 
Sec. 106. Disaster Relief Fund. 
Title II—Major disaster and emergency assistance programs 
Sec. 201. Additional mitigation assistance. 
Sec. 202. Temporary mortgage and rental payments. 
Sec. 203. Clarification of grant authority. 
Sec. 204. Household pets and service animals. 
Sec. 205. Storage, sale, transfer, and disposal of housing units. 
Title III—Other matters 
Sec. 301. Community preparedness. 
Sec. 302. Emergency management assistance compact grants. 
Sec. 303. Authority to accept and use gifts. 
Sec. 304. Individual assistance factors. 
Sec. 305. Technical corrections to references.  
IMajor disaster and emergency assistance administration 
101.Pre-disaster hazard mitigation 
(a)Allocation of fundsSection 203(f) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(f)) is amended to read as follows: 
 
(f)Allocation of funds 
(1)In generalThe President shall award financial assistance under this section on a competitive basis and in accordance with the criteria in subsection (g). 
(2)Minimum and maximum amountsIn providing financial assistance under this section, the President shall ensure that the amount of financial assistance made available to a State (including amounts made available to local governments of the State) for a fiscal year— 
(A)is not less than the lesser of— 
(i)$575,000; or 
(ii)the amount that is equal to one percent of the total funds appropriated to carry out this section for the fiscal year; and 
(B)does not exceed the amount that is equal to 15 percent of the total funds appropriated to carry out this section for the fiscal year.  .  
(b)Authorization of appropriationsSection 203(m) of such Act (42 U.S.C. 5133(m)) is amended to read as follows: 
 
(m)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $250,000,000 for each of fiscal years 2009, 2010, and 2011. .  
(c)ReferencesSection 203 of such Act (42 U.S.C. 5133) is amended— 
(1)in the section heading by striking Predisaster and inserting Pre-Disaster;  
(2)in the subsection heading for subsection (i) by striking Predisaster and inserting Pre-Disaster;  
(3)by striking Predisaster each place it appears and inserting Pre-Disaster; and  
(4)by striking predisaster each place it appears and inserting pre-disaster.  
102.Integrated public alert and warning system modernization 
(a)In generalSection 202 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5132) is amended by adding at the end the following: 
 
(e)Integrated public alert and warning system modernization 
(1)In generalTo provide timely and effective disaster warnings under this section, the President, acting through the Administrator of the Federal Emergency Management Agency, shall— 
(A)modernize the integrated public alert and warning system of the United States (in this section referred to as the public alert and warning system) to ensure that the President under all conditions can alert and warn governmental authorities and the civilian population in areas endangered by disasters; and 
(B)implement the public alert and warning system. 
(2)Implementation requirementsIn carrying out paragraph (1), the Administrator shall, consistent with the recommendations in the final report of the Integrated Public Alert and Warning System Advisory Committee— 
(A)establish or adopt, as appropriate, common alerting and warning protocols, standards, terminology, and operating procedures for the public alert and warning system; 
(B)include in the public alert and warning system the capability to adapt the distribution and content of communications on the basis of geographic location, risks, or personal user preferences, as appropriate; 
(C)include in the public alert and warning system the capability to alert and warn individuals with disabilities and individuals with limited English proficiency; and 
(D)ensure the conduct of training, tests, and exercises for the public alert and warning system. 
(3)System requirementsThe public alert and warning system shall— 
(A)incorporate multiple communications technologies; 
(B)be designed to adapt to, and incorporate, future technologies for communicating directly with the public; 
(C)be designed to provide alerts to the largest portion of the affected population feasible, including nonresident visitors and tourists, and improve the ability of remote areas to receive alerts; 
(D)promote local and regional public and private partnerships to enhance community preparedness and response; and 
(E)provide redundant alert mechanisms where practicable so as to reach the greatest number of people regardless of whether they have access to, or utilize, any specific medium of communication or any particular device. 
(4)Pilot programs 
(A)In generalThe Administrator may conduct pilot programs for the purpose of demonstrating the feasibility of using a variety of methods for achieving the system requirements specified in paragraph (3). 
(B)ReportNot later than 6 months after the date of enactment of this subsection, and annually thereafter for the duration of the pilot programs, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing— 
(i)a description and assessment of the effectiveness of the pilot programs; 
(ii)any recommendations of the Administrator for additional authority to continue the pilot programs or make any of the programs permanent; and 
(iii)any other findings and conclusions of the Administrator with respect to the pilot programs. 
(5)Implementation planNot later than 6 months after the date of submission of the final report of the Integrated Public Alert and Warning System Advisory Committee, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a detailed plan for implementing this subsection. The plan shall include a timeline for implementation, a spending plan, and recommendations for any additional authority that may be necessary to fully implement this subsection. 
(6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $37,000,000 for fiscal year 2009 and such sums as may be necessary for each fiscal year thereafter. . 
(b)Integrated public alert and warning system modernization advisory committee 
(1)EstablishmentNot later than 60 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall establish an advisory committee to be known as the Integrated Public Alert and Warning System Advisory Committee (in this subsection referred to as the Advisory Committee). 
(2)MembershipThe Advisory Committee shall be composed of the following members, to be appointed by the Administrator as soon as practicable after the date of enactment of this Act— 
(A)The Chairman of the Federal Communications Commission (or the Chairman’s designee). 
(B)The Administrator of the National Oceanic and Atmospheric Administration of the Department of Commerce (or the Administrator’s designee). 
(C)The Assistant Secretary for Communications and Information of the Department of Commerce (or the Assistant Secretary’s designee). 
(D)Representatives of State and local governments, representatives of emergency management agencies, and representatives of emergency response providers, selected from among individuals nominated by national organizations representing governments and personnel. 
(E)Representatives from federally recognized Indian tribes and national Indian organizations. 
(F)Individuals who have the requisite technical knowledge and expertise to serve on the Advisory Committee, including representatives of— 
(i)communications service providers; 
(ii)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of communications services; 
(iii)third-party service bureaus; 
(iv)the broadcasting industry; 
(v)the national organization representing the licensees and permittees of noncommercial broadcast television stations; 
(vi)the cellular industry; 
(vii)the cable industry; 
(viii)the satellite industry; and 
(ix)national organizations representing individuals with special needs, including individuals with disabilities and the elderly.  
(G)Qualified representatives of such other stakeholders and interested and affected parties as the Administrator considers appropriate. 
(3)ChairpersonThe Administrator (or the Administrator’s designee) shall serve as the Chairperson of the Advisory Committee. 
(4)Meetings 
(A)Initial meetingThe initial meeting of the Advisory Committee shall take place not later than 60 days after the date of enactment of this Act. 
(B)Other meetingsAfter the initial meeting, the Advisory Committee shall meet at the call of the Chairperson. 
(C)Notice; open meetingsMeetings held by the Advisory Committee shall be duly noticed at least 14 days in advance and shall be open to the public. 
(5)Rules 
(A)QuorumOne-third of the members of the Advisory Committee shall constitute a quorum for conducting business of the Advisory Committee. 
(B)SubcommitteesTo assist the Advisory Committee in carrying out its functions, the Chairperson may establish appropriate subcommittees composed of members of the Advisory Committee and other subject matter experts as the Chairperson considers necessary. 
(C)Additional rulesThe Advisory Committee may adopt such other rules as are necessary to carry out its duties. 
(6)RecommendationsThe Advisory Committee shall develop and submit in its final report recommendations for an integrated public alert and warning system, including— 
(A)recommendations for common alerting and warning protocols, standards, terminology, and operating procedures for the public alert and warning system; 
(B)recommendations to provide for a public alert and warning system that— 
(i)has the capability to adapt the distribution and content of communications on the basis of geographic location, risks, or personal user preferences, as appropriate; 
(ii)has the capability to alert and warn individuals with disabilities and individuals with limited English proficiency; 
(iii)incorporates multiple communications technologies; 
(iv)is designed to adapt to, and incorporate, future technologies for communicating directly with the public; 
(v)is designed to provide alerts to the largest portion of the affected population feasible, including nonresident visitors and tourists, and improve the ability of remote areas to receive alerts; 
(vi)promotes local and regional public and private partnerships to enhance community preparedness and response; and 
(vii)provides redundant alert mechanisms where practicable so as to reach the greatest number of people regardless of whether they have access to, or utilize, any specific medium of communication or any particular device.   
(7)Final reportNot later than one year after the date of enactment of this Act, the Advisory Committee shall submit to the Administrator, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing the recommendations of the Advisory Committee. 
(8)Federal Advisory Committee ActNeither the Federal Advisory Committee Act (5 U.S.C. App.) nor any rule, order, or regulation promulgated under that Act shall apply to the Advisory Committee. 
(9)TerminationThe Advisory Committee shall terminate not later than 60 days following the submission of its final report. 
(c)Technical correctionSection 202(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5132(c)) is amended by striking section 611(c) and inserting section 611(d). 
(d)Limitation on statutory constructionNothing in this section (including the amendment made by this section) shall be construed to affect the authority of the Department of Commerce or the Federal Communications Commission. 
103.Health benefits for temporary employeesSection 306 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149) is amended by adding at the end the following: 
 
(c)Health benefits 
(1)In generalNotwithstanding any provision of title 5, United States Code, or related regulations limiting or prohibiting the provision of health benefits for temporary or intermittent employees, personnel appointed under subsection (b)(1) shall be eligible to enroll in the Federal Employees Health Benefits plan or any successor health benefits plan approved and administered by the Office of Personnel Management under terms and conditions set by the agency appointing the temporary personnel. 
(2)Annual reportNot later than one year after the date of enactment of this subsection, and annually thereafter, the President shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the implementation of this subsection.  . 
104.Disposal of excess property to assist other disaster victims 
(a)Disposal of excess materials, supplies, and equipmentTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is amended by adding at the end the following: 
 
327.Disposal of excess materials, supplies, and equipment 
(a)In generalNotwithstanding any other provision of law, if the President determines that materials, supplies, or equipment acquired by the President pursuant to title IV or V for response or recovery efforts in connection with a major disaster or emergency are in excess of the amount needed for those efforts, the President may transfer the excess materials, supplies, or equipment, by sale, at a price that is fair and equitable, directly to a State, local government, or relief or disaster assistance organization for the purpose of— 
(1)assisting disaster victims in other major disasters and emergencies; and 
(2)assisting victims in incidents caused by a hazard that do not result in a declaration of a major disaster or emergency if— 
(A)the Governor of the affected State certifies that— 
(i)there is an urgent need for the materials, supplies, or equipment; and 
(ii)the State is unable to provide the materials, supplies, or equipment in a timely manner; and 
(B)the President determines that the materials, supplies, or equipment are not readily available from commercial sources, except that this subparagraph shall not apply in the case of a transfer of perishable supplies. 
(b)Deposit of proceedsNotwithstanding any other provision of law, any proceeds received under subsection (a) shall be deposited in the appropriate Disaster Relief Fund account. 
(c)Hazard definedIn this section, the term hazard has the meaning given that term by section 602.. 
(b)Disposal of temporary housing units 
(1)DisposalSection 408(d)(2)(B)(ii) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(d)(2)(B)(ii)) is amended by striking “victims in major disasters and emergencies” and inserting victims in major disasters and emergencies and in incidents caused by a hazard that do not result in a declaration of a major disaster or emergency. 
(2)LimitationSection 408(d)(2) of such Act (42 U.S.C. 5174(d)(2)) is amended by adding at the end the following: 
 
(C)LimitationIn the case of an incident caused by a hazard that does not result in a declaration of a major disaster or emergency, the President may make temporary housing units available under subparagraph (B)(ii) only if— 
(i)the Governor of the affected State certifies that— 
(I)there is an urgent need for the temporary housing units; and 
(II)the State is unable to provide the temporary housing units in a timely manner; and 
(ii)the President determines that the temporary housing units are not readily available from commercial sources. 
(D)Hazard definedIn this paragraph, the term hazard has the meaning given that term by section 602.. 
(3)Special ruleIn the case of an unused temporary housing unit described in section 689k of the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1456), the President may dispose of the unit in accordance with the requirements of that section or in accordance with section 408(d)(2)(B)(ii) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(d)(2)(B)(ii)), as amended by this section. 
105.National Urban Search and Rescue Response System 
(a)In generalTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is amended by adding at the end the following: 
 
328.National Urban Search and Rescue Response System 
(a)DefinitionsIn this section, the following definitions apply: 
(1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.  
(2)AgencyThe term Agency means the Federal Emergency Management Agency.  
(3)HazardThe term hazard has the meaning given that term by section 602. 
(4)Non-employee System memberThe term ‘non-employee System member’ means a System member not employed by a sponsoring agency or participating agency.  
(5)Participating agencyThe term participating agency means a State or local government, nonprofit organization, or private organization that has executed an agreement with a sponsoring agency to participate in the System.  
(6)Sponsoring agencyThe term sponsoring agency means a State or local government that is the sponsor of a task force designated by the Administrator to participate in the System.  
(7)SystemThe term System means the National Urban Search and Rescue Response System to be administered under this section.  
(8)System memberThe term System member means an individual who is not a full-time employee of the Federal Government, who serves on a task force or on a System management or other technical team.  
(9)Task forceThe term task force means an urban search and rescue team designated by the Administrator to participate in the System.  
(b)General authoritySubject to the requirements of this section, the Administrator shall continue to administer the emergency response system known as the National Urban Search and Rescue Response System.  
(c)FunctionsIn administering the System, the Administrator shall provide for a national network of standardized search and rescue resources to assist States and local governments in responding to hazards.  
(d)Task forces 
(1)DesignationThe Administrator shall designate task forces to participate in the System. The Administrator shall determine the criteria for such participation.  
(2)Sponsoring agenciesEach task force shall have a sponsoring agency. The Administrator shall enter into an agreement with the sponsoring agency of each task force with respect to the participation of the task force in the System.  
(3)Composition 
(A)Participating agenciesA task force may include, at the discretion of the sponsoring agency of the task force, one or more participating agencies. The sponsoring agency of a task force shall enter into an agreement with each participating agency of the task force with respect to the participation of the participating agency on the task force.  
(B)Other individualsA task force may also include, at the discretion of the sponsoring agency of the task force, other individuals not otherwise associated with the sponsoring agency or a participating agency of the task force. The sponsoring agency of a task force may enter into a separate agreement with each such individual with respect to the participation of the individual on the task force.  
(e)Management and technical teamsThe Administrator shall maintain such management teams and other technical teams as the Administrator determines are necessary to administer the System.  
(f)Appointment of system members into Federal service 
(1)In generalThe Administrator may appoint a System member into Federal service for a period of service to provide for the participation of the System member in exercises, preincident staging, major disaster and emergency response activities, and training events sponsored or sanctioned by the Administrator.  
(2)Nonapplicability of certain civil service lawsThe Administrator may make appointments under paragraph (1) without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.  
(3)Relationship to other authoritiesThe authority of the Administrator to make appointments under this subsection shall not affect any other authority of the Administrator under this Act.  
(4)LimitationA System member who is appointed into Federal service under paragraph (1) shall not be deemed an employee of the United States for purposes other than those specifically set forth in this section.  
(g)Compensation 
(1)Pay of System membersSubject to such terms and conditions as the Administrator may impose by regulation, the Administrator shall make payments to the sponsoring agency of a task force— 
(A)to reimburse each employer of a System member on the task force for compensation paid by the employer to the System member for any period during which the System member is appointed into Federal service under subsection (f)(1); and  
(B)to make payments directly to a non-employee System member on the task force for any period during which the non-employee System member is appointed into Federal service under subsection (f)(1).  
(2)Reimbursement for employees filling positions of System members 
(A)In generalSubject to such terms and conditions as the Administrator may impose by regulation, the Administrator shall make payments to the sponsoring agency of a task force to reimburse each employer of a System member on the task force for compensation paid by the employer to an employee filling a position normally filled by the System member for any period during which the System member is appointed into Federal service under subsection (f)(1).  
(B)LimitationCosts incurred by an employer shall be eligible for reimbursement under subparagraph (A) only to the extent that the costs are in excess of the costs that would have been incurred by the employer had the System member not been appointed into Federal service under subsection (f)(1).  
(3)Method of paymentA System member shall not be entitled to pay directly from the Agency for a period during which the System member is appointed into Federal service under subsection (f)(1).  
(h)Personal injury, illness, disability, or death 
(1)In generalA System member who is appointed into Federal service under subsection (f)(1) and who suffers personal injury, illness, disability, or death as a result of a personal injury sustained while acting in the scope of such appointment shall, for the purposes of subchapter I of chapter 81 of title 5, United States Code, be treated as though the member were an employee (as defined by section 8101 of that title) who had sustained the injury in the performance of duty.  
(2)Election of benefits 
(A)In generalIf a System member (or, in the case of the death of the System member, the System member’s dependent) is entitled— 
(i)under paragraph (1) to receive benefits under subchapter I of chapter 81 of title 5, United States Code, by reason of personal injury, illness, disability, or death, and  
(ii)to receive benefits from a State or local government by reason of the same personal injury, illness, disability, or death, the System member or dependent shall elect to receive either the benefits referred to in clause (i) or (ii). 
(B)DeadlineA System member or dependent shall make an election of benefits under subparagraph (A) not later than one year after the date of the personal injury, illness, disability, or death that is the reason for the benefits or until such later date as the Secretary of Labor may allow for reasonable cause shown.  
(C)Effect of electionAn election of benefits made under this paragraph is irrevocable unless otherwise provided by law.  
(3)Reimbursement for State or local benefitsSubject to such terms and conditions as the Administrator may impose by regulation, in the event that a System member or dependent elects benefits from a State or local government under paragraph (2)(A), the Administrator shall reimburse the State or local government for the value of those benefits.  
(i)LiabilityA System member appointed into Federal service under subsection (f)(1), while acting within the scope of the appointment, is deemed an employee of the Government under section 1346(b) of title 28, United States Code, and chapter 171 of that title, relating to tort claims procedure.  
(j)Employment and reemployment rightsWith respect to a System member who is not a regular full-time employee of a sponsoring agency or participating agency, the following terms and conditions apply: 
(1)Service as a System member shall be deemed service in the uniformed services for purposes of chapter 43 of title 38, United States Code, relating to employment and reemployment rights of individuals who have performed service in the uniformed services (regardless of whether the individual receives compensation for such participation). All rights and obligations of such persons and procedures for assistance, enforcement, and investigation shall be as provided for in such chapter.  
(2)Preclusion of giving notice of service by necessity of appointment under this section shall be deemed preclusion by military necessity for purposes of section 4312(b) of title 38, United States Code, pertaining to giving notice of absence from a position of employment. A determination of such necessity shall be made by the Administrator and shall not be subject to judicial review.  
(k)Licenses and permitsIf a System member holds a valid license, certificate, or other permit issued by any State or other governmental jurisdiction evidencing the member’s qualifications in any professional, mechanical, or other skill or type of assistance required by the System, the System member shall be deemed to be performing a Federal activity when rendering aid involving such skill or assistance during a period of appointment into Federal service under subsection (f)(1).  
(l)Advisory committee 
(1)In generalThe Administrator shall establish and maintain an advisory committee to provide expert recommendations to the Administrator in order to assist the Administrator in administering the System.  
(2)CompositionThe advisory committee shall be composed of members from geographically diverse areas, and shall include— 
(A)the chief officer or senior executive from at least 3 sponsoring agencies;  
(B)the senior emergency manager from at least 2 States that include sponsoring agencies; and  
(C)at least one representative recommended by the leaders of the task forces.  
(3)Inapplicability of termination requirementSection 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory committee under this subsection.  
(m)Preparedness cooperative agreements 
(1)In generalSubject to the availability of appropriations for such purpose, the Administrator shall enter into an annual preparedness cooperative agreement with each sponsoring agency. Amounts made available to a sponsoring agency under such a preparedness cooperative agreement shall be for the following purposes: 
(A)Training and exercises, including training and exercises with other Federal, State, and local government response entities.  
(B)Acquisition and maintenance of equipment, including interoperable communications and personal protective equipment.  
(C)Medical monitoring required for responder safety and health in anticipation of and following a major disaster, emergency, or other hazard, as determined by the Administrator.  
(2)Availability of appropriationsNotwithstanding section 1552(b) of title 31, United States Code, amounts made available for cooperative agreements under this subsection that are not expended shall be deposited in an Agency account and shall remain available for such agreements without fiscal year limitation.  
(n)Response cooperative agreementsThe Administrator shall enter into a response cooperative agreement with each sponsoring agency, as appropriate, under which the Administrator agrees to reimburse the sponsoring agency for costs incurred by the sponsoring agency in responding to a major disaster or emergency.  
(o)ObligationsThe Administrator may incur all necessary obligations consistent with this section in order to ensure the effectiveness of the System.  
(p)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $52,000,000 for each of fiscal years 2009, 2010, and 2011. Such sums shall be in addition to amounts made available from the Disaster Relief Fund for response cooperative agreements entered into under subsection (n).  
(2)Administrative expensesThe Administrator may use not to exceed 6 percent of the funds appropriated for a fiscal year pursuant to paragraph (1) for salaries, expenses, and other administrative costs incurred by the Administrator in carrying out this section. .  
(b)Conforming amendments 
(1)Applicability of title 5, United States CodeSection 8101(1) of title 5, United States Code, is amended— 
(A)in subparagraph (D) by striking “and” at the end; 
(B)by moving subparagraph (F) to appear after subparagraph (E); 
(C)in subparagraph (F) by adding and at the end; and  
(D)by inserting after subparagraph (F) the following: 
 
(G)an individual who is a System member of the National Urban Search and Rescue Response System during a period of appointment into Federal service pursuant to section 328 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act; .  
(2)Inclusion as part of uniformed services for purposes of USERRASection 4303 of title 38, United States Code, is amended— 
(A)in paragraph (13) by inserting , a period for which a System member of the National Urban Search and Rescue Response System is absent from a position of employment due to an appointment into Federal service under section 328 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act before , and a period; and  
(B)in paragraph (16) by inserting after Public Health Service, the following: System members of the National Urban Search and Rescue Response System during a period of appointment into Federal service under section 328 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act,.  
106.Disaster Relief FundTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is further amended by adding at the end the following: 
 
329.Disaster Relief Fund 
(a)In generalThere is in the Treasury a fund known as the Disaster Relief Fund. 
(b)Deposits and creditsThe Fund shall consist of amounts appropriated and credited to the Fund pursuant to this Act.  
(c)Eligible uses of fundAmounts in the Fund shall be available to the President, as provided in advance in appropriations Acts— 
(1)to provide assistance in response to a major disaster or emergency pursuant to titles IV and V; and 
(2)for programs and activities of the Federal Emergency Management Agency that support the provision of such assistance, including programs and activities that are not readily attributable to a single major disaster or emergency. 
(d)Support programsThe programs and activities referred to in subsection (c)(2) include the programs and activities authorized by sections 302, 303, and 306(b). 
(e)LimitationAmounts made available from the Fund for programs and activities referred to in subsection (c)(2) may not exceed $300,000,000 in any fiscal year. 
(f)Annual reportOn or before the date on which the President submits the budget of the United States to the Congress under section 1105 of title 31, United States Code, the President shall submit each year to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the uses of the Fund in the previous fiscal year. 
(g)Authorization of appropriationsThere is authorized to be appropriated to the Fund such sums as may be necessary.  
(h)Availability of amountsAmounts in the Fund shall remain available until expended.  . 
IIMajor disaster and emergency assistance programs 
201.Additional mitigation assistance Section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following: 
 
(d)Additional mitigation assistance 
(1)In generalIf, at the time of a declaration of a major disaster, the affected State has in effect and is actively enforcing throughout the State an approved State building code, the President may increase the maximum total of contributions under this section for the major disaster, as specified in subsection (a), by an amount equal to 4 percent of the estimated aggregate amount of grants to be made (less any associated administrative costs) under this Act with respect to the major disaster. 
(2)SubmissionTo be eligible for an increased Federal share under paragraph (1), a State, at least once every 6 years, shall submit its State building code to the President for approval. 
(3)ApprovalThe President shall approve a State building code submitted under paragraph (2) if the President determines that the building code— 
(A)is consistent with the most recent version of a nationally recognized model building code; 
(B)has been adopted by the State within 6 years of the most recent version of the nationally recognized model building code; and  
(C)uses the nationally recognized model building code as a minimum standard.  
(4)DefinitionsIn this subsection, the following definitions apply: 
(A)Actively enforcingThe term actively enforcing means effective jurisdictional execution of all phases of a State building code in the process of examination and approval of construction plans, specifications, and technical data and the inspection of new construction or renovation.  
(B)Nationally recognized model building codeThe term nationally recognized model building code means a building code for residential and commercial construction and construction materials that— 
(i)has been developed and published by a code organization in an open consensus type forum with input from national experts; and 
(ii)is based on national structural design standards that establish minimum acceptable criteria for the design, construction, and maintenance of residential and commercial buildings for the purpose of protecting the health, safety, and general welfare of the building’s users against natural disasters. 
(C)State building codeThe term State building code means requirements and associated standards for residential and commercial construction and construction materials that are implemented on a statewide basis by ordinance, resolution, law, housing or building code, or zoning ordinance. At a minimum, such requirements and associated standards shall apply— 
(i)to construction-related activities of residential building contractors applicable to single-family and 2-family residential structures; and 
(ii)to construction-related activities of engineers, architects, designers, and commercial building contractors applicable to the structural safety, design, and construction of commercial, industrial, and multifamily structures.   
(5)RegulationsNot later than 180 days after the date of enactment of this subsection, the President, acting through the Administrator of the Federal Emergency Management Agency, shall issue such regulations as may be necessary to carry out this subsection. . 
202.Temporary mortgage and rental paymentsSection 408(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)) is amended by adding at the end the following:  
 
(5)Temporary mortgage and rental paymentsThe President may provide assistance on a temporary basis in the form of mortgage or rental payments to or on behalf of individuals and families who, as a result of financial hardship caused by a major disaster, are at imminent risk of dispossession or eviction from a residence by reason of foreclosure of any mortgage or lien, cancellation of any contract for sale, or termination of any lease, entered into prior to such disaster. Such assistance shall be provided for the duration of the period of financial hardship, but not to exceed 18 months of assistance or the maximum amount of assistance that is authorized to be provided pursuant to subsection (h).. 
203.Clarification of grant authority 
(a)Section 418Section 418 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5185) is amended— 
(1)by inserting (a) In general.— before The President;  
(2)by inserting to provide assistance, including grants, equipment, supplies, and personnel, in order before to establish; and  
(3)by adding at the end the following: 
 
(b)Federal shareThe Federal share of assistance under this section shall be not less than 75 percent of the eligible cost of such assistance. . 
(b)Section 419Section 419 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5186) is amended— 
(1)by inserting (a) In general.— before The President; 
(2)by inserting to provide assistance, including grants, equipment, supplies, and personnel, in order before to provide the first place it appears; and 
(3)by adding at the end the following: 
 
(b)Federal shareThe Federal share of assistance under this section shall be not less than 75 percent of the eligible cost of such assistance. . 
(c)Section 309Section 309(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended by adding “, including grant agreements,” after “agreements”.  
204.Household pets and service animals 
(a)Emergency assistanceSection 502(a) of Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5192(a)) is amended— 
(1)by striking and at the end of paragraph (7); 
(2)by striking the period at the end of paragraph (8) and inserting ; and; and 
(3)by adding at the end the following: 
 
(9)provide assistance for rescue, care, shelter, and essential needs— 
(A)to individuals with household pets and service animals; and 
(B)to such pets and animals.. 
(b)Technical correctionsSection 403(a)(3) of such Act (42 U.S.C. 5170b(a)(3)) is amended— 
(1)in subparagraph (B) by striking medical equipment,, and inserting medical equipment,; and 
(2)by striking the second subparagraph (J), as added by section 4 of Public Law 109–308. 
205.Storage, sale, transfer, and disposal of housing units 
(a)In generalNot later than 3 months after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall complete an assessment of the number of temporary housing units purchased by the Agency that the Administrator finds necessary to stock to respond to major disasters and emergencies under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) occurring after the date of enactment of this Act.  
(b)Plan 
(1)In generalNot later than 6 months after the date of enactment of this Act, the Administrator shall establish a plan for— 
(A)permanently storing the temporary housing units that the Administrator finds necessary to stock under subsection (a);  
(B)selling, transferring, or otherwise disposing of the temporary housing units that the Administrator finds are in excess of the number that the Administrator finds necessary to stock under subsection (a) and are in usable condition; and  
(C)disposing of the temporary housing units that the Administrator finds are not in usable condition.  
(2)Exception 
(A)In generalIf the Administrator submits to Congress a written certification that the Administrator is unable to determine the safe level of exposure to formaldehyde for purposes of travel trailers, the Administrator may exclude from the plan established under paragraph (1) any travel trailer that the Administrator determines may contain formaldehyde.  
(B)DurationThe authority to exclude travel trailers under this paragraph shall terminate on the date on which the Environmental Protection Agency or other appropriate department or agency promulgates regulations regarding exposure levels for formaldehyde that are applicable to travel trailers.  
(3)Applicability of disposal requirementsThe plan established under paragraph (1) shall be subject to— 
(A)the requirements of section 408(d)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(d)(2)), as amended by this Act; 
(B)the special rule contained in section 103(b)(3) of this Act; and 
(C)any other applicable provision of law.  
(c)ImplementationNot later than 9 months after the date of enactment of this Act, the Administrator shall implement the plan described in subsection (b).  
(d)ReportNot later than one year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the status of the distribution, sale, transfer, or other disposal of the unused temporary housing units purchased by the Agency.  
IIIOther matters 
301.Community preparednessSubtitle A of title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196 et seq.) is amended by adding at the end the following: 
 
617.Community preparedness 
(a)Citizen CorpsThe Administrator shall continue to administer the citizen preparedness program known as the Citizen Corps. 
(b)ActivitiesIn carrying out the program, the Administrator may— 
(1)collaborate with community leaders to coordinate and leverage efforts to strengthen community involvement in preparedness, planning, mitigation, response, and recovery for hazards; 
(2)educate and train citizens in emergency preparedness and mitigation; and 
(3)train citizens in basic response skills, including fire safety, light search and rescue, and medical operations in preparation for hazards. 
(c)Community emergency response team programIn carrying out the program, the Administrator shall continue to administer the Community Emergency Response Team Program. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section— 
(1)$30,000,000 for fiscal year 2009; 
(2)$35,000,000 for fiscal year 2010; and 
(3)$40,000,000 for fiscal year 2011.  
(e)Allocation of fundsOf the amounts appropriated to carry out this section for a fiscal year, not to exceed $2,000,000 may be used to carry out the Community Emergency Response Team Program.. 
302.Emergency management assistance compact grants 
(a)In generalSubtitle A of title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196 et seq.) is further amended by adding at the end the following:  
 
618.Emergency management assistance compact grants  
(a)In generalThe Administrator may make grants to provide for implementation of the Emergency Management Assistance Compact consented to by Congress in the joint resolution entitled Joint resolution granting the consent of Congress to the Emergency Management Assistance Compact (Public Law 104–321; 110 Stat. 3877). 
(b) Eligible grant recipientsStates and the Administrator of the Emergency Management Assistance Compact shall be eligible to receive grants under subsection (a). 
(c)Use of fundsA grant received under this section shall be used— 
(1)to carry out recommendations identified in the Emergency Management Assistance Compact after-action reports for the 2004 and 2005 hurricane seasons; 
(2)to administer compact operations on behalf of States, as such term is defined in the compact, that have enacted the compact; 
(3)to continue coordination with the Agency and appropriate Federal agencies; 
(4)to continue coordination with States and local governments and their respective national organizations; and 
(5)to assist State and local governments, emergency response providers, and organizations representing such providers with credentialing the providers and the typing of emergency response resources. 
(d)CoordinationThe Administrator shall consult with the Administrator of the Emergency Management Assistance Compact to ensure effective coordination of efforts in responding to requests for assistance. 
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $4,000,000 for each of fiscal years 2009, 2010, and 2011. Such sums shall remain available until expended..  
(b)RepealSection 661 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 761) is repealed. 
303.Authority to accept and use giftsThe first sentence of section 701(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5201(b)) is amended by inserting , through any means including grants, before bequests. 
304.Individual assistance factors In order to provide more objective criteria for evaluating the need for assistance to individuals and to speed a declaration of a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), not later than one year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency, in cooperation with representatives of State and local emergency management agencies, shall review, update, and revise through rulemaking the factors considered under section 206.48 of title 44, Code of Federal Regulations, to measure the severity, magnitude, and impact of a disaster. 
305.Technical corrections to references The Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended— 
(1)in section 602(a) by striking paragraph (7) and inserting the following: 
 
(7)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency. ; and 
(2)by striking Director each place it appears and inserting Administrator, except— 
(A)the second and fourth places it appears in section 622(c); and 
(B)in section 626(b).   
 
